AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
       ~
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                                        )
              UNITED STATES OF AMERICA                                                  )            JUDGMENT IN A CRIMINAL CASE
                         v.
                  ANTHONY ROCCO MAJOR
                                                           ~.,. ..,..._~
                                                           ,._ .., "'

                                                           ~
                                                                      .
                                                                      . :


                                                          FEB- 1 2 2020~
                                                                                  .
                                                                            » · """l,1- )
                                                                                       ~
                                                                                        )            Case Number: DPAE2:19CR000129-001

                                                                                                     USM Number: 77119-066

                                                       KATEf;H·~ c~                                   NANCY MacEOIN, ESQ.
                                                                            ,,.. ";._';,             Defendant's Attorney
THE DEFENDANT:                                          · --·   ...           .    '        ·.-1 ,



~ pleaded guilty to count(s)           1and2onJul 31,2019
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                         Offense Ended      Count
18:2251(a) and (e)                 Manufacture of Child Pornography                                                          9/30/2018       1, 2




       The defendant is sentenced as provided in pages 2 through                       _ _7_ _ of this judgment. The sentence is imposed pt,trSuant to
the Sentencing Refonn Act of 1984.

D The defendant has been found not guilty on count(s)
D Count(s)
               - - - - - - - - - - - - Dis                              Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 da)'s of any change ofname, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                            2/11/2020
 cc:       USMS (2)                                                                Date oflmposition of Judgment
           V . FINKELSTEIN, AUSA
           N . MacEOIN, Defense Counsel
           L. MAXWELLProbation (2)
           Pretrial Services
           FLU


                                                                                                                  JOELH.SLOMSKY, USDJ
                                                                                   Name and Title of Judge
AO 24~8 (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                                   Judgment - Page         -~
                                                                                                                                            2-            of             7
 DEFENDANT: ANTHONY ROCCO MAJOR
 CASE NUMBER: DPAE2:19CR000129-001

                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:
  325 MONTHS on each of Counts 1 and 2; to run concurrently with each other.




      ~ The court makes the following recommendations to the Bureau of Prisons:
             That the defendant receive full psycho-sexual evaluation and treatment.
             That the defendant be designated to a facility near Indianapolis, IN.




      Ill   The defendant is remanded to the custody of the United States Marshal.

      0 The defendant shall surrender to the United States Marshal for this district:
            0 at                                  0   a.m.    0   p.m.         on
            0 as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            0 before 2 p.m. on
            0 as notified by the United States Marshal.
            0 as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                             UNITED STATES MARSHAL


                                                                          By
                                                                               - - - - - - - - ,D
                                                                                                ~E;:;;P:;;-
                                                                                                         U;;;:
                                                                                                            T;;--;
                                                                                                               Y~UNI
                                                                                                                   = T;:;;:E:;;:D;--;S:;;;T;-;-
                                                                                                                                            A-;;;
                                                                                                                                                T~ES;;-cMARS
                                                                                                                                                        ;-;--;--=HAL
                                                                                                                                                                 -:-:-::- - - -- -
AO 24."B (Rev. 09/19)   Judgment in a Criminal Case
                        Sheet 3   Supervised Release
                                                                                                        Judgment   Page   3     of        7
DEFENDANT: ANTHONY ROCCO MAJOR
CASE NUMBER: DPAE2:19CR000129-001
                                                        SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

  20 YEARS on each of Counts 1 and 2; to run concurrently with each other.




                                                       MANDATORY CONDITIONS
 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.     !if You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     !if You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24~8 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A Supervised Release
                                                                                               Judgment-Page ------'--- of
DEFENDANT: ANTHONY ROCCO MAJOR
CASE NUMBER: DPAE2:19CR000129-001

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imp~sed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. Ifnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   Ifth~ probation o~ficer determines that you pose a risk to another person (including an organization), the probation officer may
      reqmre you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
~ U.S. probatio_n _o fficer has ins~cted me on the ~onditio~s specified by the court and has provided me with a written copy of this
Judgment conta1mng these cond1t10ns. For further mformatlon regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
AO 2~5B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3B - Supervised Release
                                                                                             Judgment-Page   _ 5_   of        7
DEFENDANT: ANTHONY ROCCO MAJOR
CASE NUMBER: DPAE2:19CR000129-001

                                      ADDITIONAL SUPERVISED RELEASE TERMS


 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any fine or restitution obligation .
 The defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the fine or restitution
 obligation or otherwise has the express approval of the Court.

 The defendant shall report to the U.S. Probation Office any regular contact with children of either sex under the age of 18.

 The defendant shall not obtain employment or perform volunteer work which includes regular contact with children under
 the age of 18.

 The defendant shall register with the state sex offender registration agency in any state where the defendant resides , is
 employed, carries on a vocation, or is a student, as directed by the probation officer.

 The defendant shall submit to an initial inspection by the U.S. Probation Office and to any examinations during supervision
 of the defendant's computer and any devices, programs, or application . The defendant shall allow the installation of any
 hardware or software systems which monitor or filter computer use. The defendant shall abide by the standard conditions
 of computer monitoring and filtering that will be approved by this Court. The defendant is to pay the cost of the computer
 monitoring not to exceed the monthly contractual rate , in accordance with the probation officer's discretion .

 The defendant shall participate in a sex offender program for evaluation and treatment and abide by the rules of any such
 program until satisfactorily discharged .

 The defendant shall participate in a mental health program for evaluation and/or treatment and abide by the rules of any
 such program until satisfactorily discharged .
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment - Page   -~6~_    of        7
 DEFENDANT: ANTHONY ROCCO MAJOR
 CASE NUMBER: DPAE2:19CR000129-001
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                      AV AA Assessment*             NTA Assessment**
 TOTALS            $ 200.00                 $                          $                         $                             $



 Ill'   The determination ofrestitution is deferred until      5/31/2020 . An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified otherwise in
        the priority' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                                  Total Loss***                     Restitution Ordered           Priority or Percenta2e




TOTALS
                                         - - - - - - - -0.00
                                     $                                            $                        0.00
                                                         --                           ----------

D       Restitution amount ordered pursuant to plea agreement $

D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D   the interest requirement is waived for the         D   fme      D     restitution.

        D   the interest requirement for the       D     fme       D   restitution is modified as follows:

* Amy, Vickyi !IDd Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters l 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
              .
· AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                         Sheet 6   Schedule of Payments
                                                                                                             Judgment - Page   7     of

  DEFENDANT: ANTHONY ROCCO MAJOR
  CASE NUMBER: DPAE2:19CR000129-001

                                                          SCHEDULE OF PAYMENTS

  Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

  A     ~     Lump sum payment of$           200.00                due immediately, balance due

                    not later than                                     , or
              □
                                                              D,        E, or     □    F below; or
              □     in accordance with □ C,               □        □
  B     □ Payment to begin immediately (may be combined with                    □ c,        OD,or      D F below); or

  C     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

  D      D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                              (e.g., months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
              term of supervision; or

  E      □    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

  F      □    Special instructions regarding the payment of criminal monetary penalties:




  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
  Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  D     Joint and Several

        Case Number
        Defendant and Co-Defendant Names                                                     Joint and Several            Corresponding Payee,
         (including defendant number)                          Total Amount                       Amount                      if appropriate




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
        A. 1 Seagate 160 GB hard drive, serial number 5VG4BTQY
        B. 1 Samsung 850 EVO 500 GB hard drive, serial number S2RANXOH659723R

  Payments ~ha;ll be applied _in the following ordt:r: (1) ~sse_ssment, (2) restitution princ!J?al, (3) restitution interest, (4) AVAA assessment,
  (5) fine pnnctpal, (6) fine mterest, (7) community restttutton, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
  prosecut10n and court costs.
